Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 1 of 40




               _______________________________________________

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE ELEVENTH CIRCUIT
               _______________________________________________


                In re Fotini Tsavousis Duncombe, Theodore Thoma,
                        Eric Forrer, and Ronn Buschmann,

                                    Petitioners,

                                      -against-

                             United States District Court
                    for the Southern District of Florida (Miami),

                                    Respondent
               _______________________________________________
           PETITION FOR A WRIT OF MANDAMUS PURSUANT TO
           THE CRIME VICTIMS’ RIGHTS ACT, 18 U.S.C. § 3771(d)(3)
             _______________________________________________
   Eric “Knoll” Lowney, WSBA 23457        Hannah Connor
   (pro hac vice pending)                 Fla. Bar No. 125378
   Smith & Lowney PLLC                    Center for Biological Diversity
   2317 E. John St.                       P.O. Box 2155
   Seattle, WA 98112                      St. Petersburg, FL 33731
   Tel: (206) 860-2883                    Tel: (202) 681-1676
   Fax: (206) 860-4187                    Fax: (805) 593-0946


         Counsel for Petitioners Fotini Tsavousis Duncombe, Theodore Thoma,
                            Eric Forrer, and Ronn Buschmann
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 2 of 40



                     CORPORATE DISCLOSURE STATEMENT

         Petitioners are individuals and natural persons, not corporations.

                      CERTIFICATE OF INTERESTED PARTIES

         The undersigned counsel of record certifies that the following listed persons

   have an interest in the outcome of this case. These representations are made in

   order that the judges of this Court may evaluate possible disqualification or

   recusal.

         This petition is filed by four individuals who have been harmed by illegal

   pollution from Carnival Corporation PLC’s cruise ships, including the ships of its

   subsidiary, Princess Cruise Lines, LTD. Petitioners are:

         1.     Fotini Tsavousis Duncombe, a resident of the Commonwealth of the

   Bahamas;

         2.     Theodore Thoma, resident of Alaska;

         3.     Eric Forrer, resident of Alaska; and

         4.     Ronn Buschmann, resident of Alaska.

         Because this is a mandamus petition, the United States District Court for the

   Southern District of Florida (Miami) is technically the respondent. Fed. R. App. P.

   21(b)(4).

         This petition arises out of a criminal proceeding in the United States District

   Court for the Southern District of Florida (Miami) styled as United States of


                                             i
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 3 of 40



   America v. Princess Cruise Lines, LTD, Case No. 16-20897-CR-SEITZ. Princess

   Cruise Lines, LTD, Carnival Corporation PLC, and the United States of America

   are interested parties.

         United States of America v. Princess Cruise Lines, LTD, has been handled

   by District Judges The Honorable Patricia A. Seitz and The Honorable Ursula

   Ungaro.

         Miami Herald Media Company (“MHMC”), publisher of The Miami Herald,

   moved to intervene in the district court proceeding to obtain access to sealed

   documents. However, Petitioners do not believe that MHMC is technically an

   interested party to this appellate proceeding.




                                             ii
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 4 of 40



                      STATEMENT OF THE RELIEF SOUGHT

          Petitioners Fotini Tsavousis Duncombe, Theodore Thoma, Eric Forrer, and

    Ronn Buschmann (collectively “Petitioners”) respectfully petition this Court,

    pursuant to the Crime Victim's Rights Act (“CVRA”), 18 U.S.C. § 3771(d)(3), the

    All Writs Act, 28 U.S.C. § 1651, and Federal Rule of Appellate Procedure 21, for a

    writ of mandamus that vacates the settlement of probation violations approved by

    the United States District Court for the Southern District of Florida (“District

    Court”) on June 3, 2019, in United States of America v. Princess Cruise Lines

    LTD, Case No. 16-20897-CR-SEITZ and remands and orders the District Court to

    afford victims their right to participate in the probation violation proceedings as

    guaranteed by the CVRA.

          Nobody disputed that Petitioners suffered harm from the crimes; the only

    dispute was about whether polluting ships visited Alaskan and Bahaman waters.

    This is easily established in the public record. But if this Court is unable to make

    that factual determination, the Court should remand for the District Court to hold

    an evidentiary hearing on the locations where harm occurred from the criminal

    conduct, which will confirm that Carnival Corporation PLC’s and Princess Cruise

    Lines, LTD’s (collectively “Carnival”) offenses caused harm to victims in Alaskan

    and Bahaman waters.




                                              1
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 5 of 40



                                      ISSUES PRESENTED

          1.     Did the District Court commit reversible error by summarily denying

    Petitioners their rights under the CVRA – without evidentiary inquiry, findings of

    fact, conclusions of law, or explanation – where Petitioners were harmed by

    Carnival’s crimes in Alaska and the Bahamas?

          2.     Should the Court vacate the Settlement Agreement and remand for the

    District Court to grant victims their CVRA rights, because the record showed that

    Carnival’s criminal pollution occurred on at least five ships over a ten year period,

    and the ships were operating and polluting in the Bahamas and Alaska for much of

    that time?

          3.     Alternatively, if the Court cannot find the facts going to Petitioners’

    victim status, should it remand for the District Court to conduct an evidentiary

    hearing on the locations of harm from the criminal conduct, and for entry of a

    legally sufficient order resolving the CVRA motion?

          INTRODUCTION AND SUMMARY OF APPEAL ARGUMENTS

          The CVRA guarantees crime victims the rights to confer before the

    Government settles criminal charges and to be heard before the court considers

    such a settlement. It is well established that district courts must respect these

    rights, even if it means slowing down the plea bargaining process. A district

    court’s denial of CVRA rights is subject to prompt and meaningful appellate

                                               2
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 6 of 40



    review. The appeal is brought through a mandamus petition, which the appellate

    court must decide within 72 hours.

             This case is unusual because the convicts are major corporations, and the

    criminal settlement at issue resolved probation violations by imposing penalties

    and additional probation terms. The four Petitioners submitted a motion for CVRA

    rights that was supported by detailed statements describing how they were

    victimized by Carnival’s criminal conduct in Alaska and the Bahamas.

             The District Court committed reversible error in denying Petitioners’ CVRA

    motion. The District Court’s failure to enter findings or conclusions or provide

    any explanation for denying CVRA rights violates the plain language of the CVRA

    and the Federal Rules, and undermines the right to prompt and meaningful

    appellate review guaranteed by the CVRA. The lack of explanation is especially

    troubling because the only argument made against Petitioners’ CVRA status relied

    on an inaccurate statement of the facts and governing law. The CVRA provides

    for setting aside a sentence (or plea) where, as here, victims are wrongly denied

    CVRA rights. Indeed, vacating the Settlement Agreement is the only way to

    protect Petitioners’ CVRA right to confer and be heard before the District Court

    rules.

             The facts of this case provide the Court what it needs to remand with an

    order that the District Court recognize Petitioners’ CVRA victim status.

                                               3
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 7 of 40



    Petitioners submitted detailed statements describing how they were harmed by

    Carnival’s environmental crimes in Alaska and the Bahamas. Neither the

    Government nor Carnival contested that Petitioners had been harmed by illegal

    pollution in these waters.

          Rather, the only opposition to Petitioners’ victim status was the

    Government’s legal arguments that (1) victims of crimes in Alaska and Bahamas

    have no rights under the CVRA because the Information did not specify that

    Carnival’s crimes occurred in those geographic areas; and (2) victims of probation

    violations that constitute crimes have no rights under the CVRA.

          Both of these arguments are legally wrong. This Court has recognized that

    the scope of CVRA is not limited by the Information. In re Stewart, 552 F.3d

    1285, 1289 (11th Cir. 2008). And the Supreme Court and the United States

    Sentencing Commission have recognized that victim’s rights do attach to post-

    conviction crimes and proceedings. Infra, 28. The Government’s arguments to cut

    victims out of the settlement process are contrary to the policy and plain language

    of the CVRA.

          Applying the correct legal standard, the only disputed factual issue is where

    Carnival’s crimes caused harm. But there can be no legitimate dispute over this

    issue and the Court can easily resolve it. By its own terms, Carnival’s original

    2016 plea agreement (the “Plea Agreement”) resolved criminal conduct consisting

                                              4
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 8 of 40



    of illegal oil discharges from five Carnival ships over a ten years period. It is a

    matter of public record that all of these five ships operated in Alaska and the

    Bahamas during this time period.

          However, if this Court is unable to establish that fact, the Court should

    remand the matter to the District Court to conduct an evidentiary hearing into the

    location of Carnival’s crimes, with instructions on the applicable legal standards.

    The District Court should also be ordered to document its final decision on the

    CVRA motion in a legally sufficient order containing factual findings.

                                    FACTUAL STATEMENT

          1.     Carnival’s original plea agreement resolved a decade of
                 environmental crimes including illegal oil discharges into Alaskan
                 and Bahaman waters.

          On December 1, 2016, Carnival entered into the Plea Agreement to resolve

    the Government’s investigation into and potential prosecution of Carnival’s

    decade-long pattern of environmental crimes. Appx. 1-35. The Plea Agreement

    states: “Defendant agrees to enter pleas of guilty to the following representative

    charges. . . ” and lists one count of conspiracy, with four subparts including

    discharging pollution to navigable waters; four counts of violations of the Act to

    Prevent Pollution from Ships; and two counts of obstruction of agency

    proceedings. Appx. 1-36 (emphasis added).

          The Plea Agreement referenced “representative charges” in recognition of

                                               5
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 9 of 40



    the fact that Defendant and the Government were settling criminal charges

    comprising a decade-long pattern of environmental crimes. The Plea Agreement

    waived prosecution of all known environmental crimes:

          8. Non Prosecution of Additional Offenses. … As part of this Agreement
          and solely because of the promises made by Defendant in this Agreement,
          ECS agrees to forgo additional criminal prosecution in any district. . .
          against Defendant and Defendant’s parent for: (i) any violations of the
          Clean Water Act, as amended by . . . the Act to Prevent Pollution from
          Ships . . . relating to discharge of oil and oily water mixtures, and conspiracy
          to commit the same, . . . and (ii) the Act to Prevent Pollution from Ships, . .
          . relating to the failure to maintain accurate Oil Record Books, or related
          violations of Title 18, including making and using false statements and
          records, obstruction of justice, and conspiracy, in violation of 18 U.S.C. §§
          371, 1001, 1505, 1512, and 1519, before the date of this Agreement, and
          stemming from the operation of the Caribbean Princess, Golden Princess,
          Coral Princess, Grand Princess, and the Star Princess, and any such
          violations stemming from the operation of any other vessel owned or
          operated by Defendant, Defendant’s parent, or the subsidiaries, . . . and
          which are known to the government at the time of the signing of this
          Agreement.

    Appx. 1-45 – 1-46 (emphasis added).

          In other words, the Plea Agreement explicitly settled all of Carnival’s

    known criminal violations of the Clean Water Act and Act to Prevent Pollution

    from Ships. Id. The various documents submitted in support of the Plea

    Agreement outlined the crimes that the Government knew about and was settling

    through the Plea Agreement.

          First, the Joint Factual Statement attached to the Plea Agreement stated that

                                              6
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 10 of
                                       40


   “since 2005, one year after the Caribbean Princess started operations, illegal

   discharges of oil-contaminated bilge water were made from the Caribbean

   Princess and that the Oil Record Book for this vessel was systematically falsified

   in order to conceal the illegal discharges.” Appx. 1-56.1

         Second, the Joint Factual Statement noted that this same illegal practice

   occurred on four other of Princess Cruise Line’s largest cruise ships:

         Four other ‘Grand Class’ vessels in the Princess fleet are known to have
         engaged in similar practices to the Caribbean Princess with regard to the
         dilution of oily bilge water with sea water during the use of the oily water
         separator and with regard to pumping graywater overflows back into the
         graywater system. Those ships were the Golden Princess, Coral Princess,
         Grand Princess, and the Star Princess. These ships sailed to and from
         numerous U.S. ports. Both of these practices resulted in overboard
         discharges in violation of MARPOL. Neither practice was recorded in the
         Oil Record Books for these vessels.”

   Appx. 1-64.

         Third, the Plea Agreement contained an explicit settlement of crimes by

   Carnival and its subsidiaries for making and using false statements and records and

   obstruction of justice relating to improper discharges of oil and falsification of data

   across their entire fleets. The Plea Agreement contained a specific disclosure that



   1 The Joint Factual Statement noted that this practice “had been previously used on
   numerous of the ship’s prior cruises to and from Ft. Lauderdale and the Caribbean
   during 2013. Prior to 2013, other bypass methods – detailed below – were used to
   accomplish the same purpose. The Oil Record Book was falsely maintained so as
   to conceal these deliberate violations of MARPOL from the U.S. Coast Guard.”
   Appx. 1-58.
                                              7
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 11 of
                                       40


   Carnival had discovered false recordkeeping of oily waters in an unidentified

   number of ships across Carnival and its subsidiaries’ entire fleets. Appx. 1-47.

         The Information, filed concurrently with the proposed Plea Agreement,

   noted that federal law makes it is a crime to violate the “MARPOL Protocol” to the

   International Convention for the Prevention of Pollution from Ships, and that

   Carnival’s alleged discharges of oily waters and failure to properly keep records

   constituted such crimes. Appx. 1-21 (citing 33 U.S.C. §§ 1901, et seq.)

         The Information recognized that these crimes had been ongoing since at

   least since 2005 – more than a decade at the time of the Plea Agreement. Appx. 1-

   23.

         Furthermore, the Government’s Memo in Support of Plea Agreement made

   it clear that the United States was settling a decade worth of crimes on five

   Princess ships:

         It was widely known that the spills were being cleaned up by pumping them
         into the graywater system and then overboard. Princess ship-board engineers
         were aware of this practice and knew it violated MARPOL. A systemic
         problem like this, and one which the investigation determined took place on
         at least 5 ships, represents a failure in corporate management and culture.

   Appx. 1-149.

         Carnival’s memorandum in support of the Plea Agreement likewise made it

   clear that the company admitted to crimes on all five ships, stating “Princess takes

   full and unequivocal responsibility for the crimes committed by its employees . . .

                                             8
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 12 of
                                       40


   on the Caribbean Princess and the four other ships …” Appx. 1-131.

          2.    The Government and the District Court acknowledged that the
                plea resolved environmental crimes that caused widespread
                environmental harm.

          During the entirety of the original plea agreement proceedings, 2 the

   Government and the District Court acknowledged that Carnival’s criminal

   behavior caused widespread environmental harm. The Government noted

   Carnival’s “deliberate pollution within the navigable waters, territorial sea and

   exclusive economic zone of the United States and elsewhere… dating back to

   2005” had the effect of “polluting of the very environment upon which the

   company’s livelihood depends.” Appx. 1-146. Further, “[r]outine and deliberate

   vessel pollution such as occurred in this case has been estimated to cause as much

   as eight times the amount of oil pollution each year as catastrophic spills such as

   the Exxon Valdez oil spill.” Appx. 1-152. Carnival also admitted that its crimes

   “placed in jeopardy the health of the oceans and marine environment.” Appx. 1-

   131.

          3.    The original plea agreement required Carnival to implement
                procedures to protect air and water across its service area,
                including in Alaska and the Bahamas.

          The Plea Agreement placed Princess and Carnival on probation for five



   2Notice was not provided to Victims in the original plea agreement proceedings
   and Victims were not heard.
                                             9
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 13 of
                                       40


   years. Appx. 1-43 (¶ e). The terms of the probation required the following special

   conditions:

         (1) No Further Violations. Defendant agrees that it will commit no further
         violations of MARPOL 73/78, federal, state, or local law, and shall conduct
         all of its operations in accordance with environmental laws of the United
         States.
         …
         (3) Environmental Compliance Plan. Defendant agrees to develop, adopt,
         establish, implement, and fund the environmental remedial measures set
         forth in the Environmental Compliance Plan (“ECP”), attached hereto as
         Attachment B, during the term of probation, consistent with sentencing
         policies set forth in U.S.S.G. § 8D1.4.

   Id. The Agreement was explicitly binding on Carnival and its subsidiaries. Appx.

   1-44 (¶ 6).

         The Government explained to the District Court that the probation terms

   protected all aspects of the environment:

         …the compliance plan applies to all environmental standards. … It includes
         sewage. It includes gray water. It includes hazardous waste, solid waste. It
         includes garbage and plastic. It includes air pollution. All aspects of
         environmental law that are implicated by the operation of a cruise line are
         part of this plan. … This is, how does this cruise line maintain and achieve
         environmental compliance in all respects. …

   Appx. 1-130. The Plea Agreement provided for a Court Appointed Monitor

   (“CAM”) to ensure that Carnival complied with the probation conditions

   protecting clean air and clean water. See Appx. 1-44.

         4.      The Court Appointed Monitor found that Carnival violated
                 probation through ongoing environmental crimes, impacting air
                 and waters in Alaska and the Bahamas, leading to an effort to
                 revoke probation.
                                               10
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 14 of
                                       40




         In the first two years of the probation, the CAM found that Carnival violated

   its probation by continuing to commit widespread environmental crimes, including

   illegal discharges of pollution into waterways of Alaska and the Bahamas. See

   Appx. 1-174 – 1-178 (“The negligent discharge of approximately 26,000 gallons of

   untreated graywater is a federal offense, namely a violation of the Certain Alaskan

   Cruise Ships Operation Act. 33 U.S.C. 1901.”)

         5.     The Government and Carnival proposed to settle the probation
                violations including all underlying crimes.

         Again without any notice to or involvement of victims, Carnival and the

   Government made a deal to settle the probation violations and all underlying

   crimes known of at the time. See Appx. 2-50 (the “Agreement”). The Agreement

   reflected that the parties negotiated to narrow the scope of the probation violation

   charges. One of these charges was the illegal discharge of plastics to Bahaman

   waters:


         By failing to comply with the Required Compliance Program and failing to
         comply with Special Condition 2 (defendant and related entities shall not
         commit any further violations of the International Convention for the
         Prevention of Pollution from Ships, 1973 as modified by the Protocol of
         1978 (MARPOL 73/78) or the laws of the United States). Specifically, (1)
         on or about December 16, 2018, the M/V Carnival Elation discharged plastic
         mixed with food waste in violation of MARPOL 73/78, Annex V, and the
         ECP in Bahamian waters; and (2) on or about December 18, 2018, the M/V
         Carnival Elation failed to maintain a Garbage Record Book in which all
         overboard discharges of garbage were accurately recorded, in violation
         MARPOL73/78, Annex V, and the ECP.

                                             11
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 15 of
                                       40


   Appx. 2-96.

           The Government also formally charged Carnival with various schemes to

   undermine the environmental protections of the Plea Agreement, including failing

   to properly train staff and falsifying training records and conducting “swat” clean

   ups in advance of audits to hide non-compliance with probation terms. Appx. 2-65,

   2-74.

           Once again, the Agreement resolved probation violations for all known

   crimes. Appx. 2-57. The Government agreed not to pursue probation violation

   charges for any of these known crimes, including Carnival’s widespread problem

   of illegally dumping plastics into the ocean. The Government’s submission in

   support of the settlement of probation charges stated:

           Evidence in support of Count 5 shows that discharge of plastic from
           Carnival Elation is a part of a significant management problem occurring
           over many years and involving many ships despite full knowledge that such
           discharges are illegal and extremely harmful to the environment and marine
           life.
   Appx. 2-104. Carnival acknowledged “there have been discharges and other

   releases made in violation of MARPOL during the period of probation that have

   not been reported to the country in the waters the violation occurred.” Appx. 2-54.

   Other known crimes included falsification of environmental records on at least five

   ships. Appx. 2-86.

           Thus, once again, the Settlement Agreement resolved criminal


                                            12
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 16 of
                                       40


   accountability for Carnival’s ongoing pattern of widespread criminal conduct.

         7.     Four victims from Alaska and the Bahamas moved to assert their
                rights under the CVRA (excluding restitution) supported by
                detailed victim statements.

         The four Petitioners filed a motion to assert their rights under the CVRA.

   Appx. 2-1, 2-34. Each of the four victims submitted a written statement describing

   how they have been harmed by Carnival’s environmental crimes. Appx. 2-18 – 2-

   33; 2-38 – 2-41. Ms. Duncombe describes how her enjoyment of the beaches,

   waters, and air around her home in the Bahamas has been harmed by Carnival’s

   pattern of pollution, including discharges of oil and trash in Bahaman waters —

   crimes encompassed by the original Plea Agreement and the later settlement of

   probation violations. Appx. 2-18. Messrs. Thoma, Forrer, and Bushmann — all

   longtime residents of Alaska— similarly detailed how they were harmed by the oil

   pollution that was the subject of the original Plea Agreement, including personal

   encounters with gross amounts of pollution while the men were fishing. Appx. 2-

   23 – 2-33; 2-38 – 2-41.

         These victims sought to exercise their procedural rights under the CVRA,

   but did not seek any restitution. Appx. 2-1.

         8.     The Government refused to share the proposed plea agreement
                with the victims and opposed the victims’ motion based upon an
                inaccurate representation of the facts and improper legal
                standards.



                                            13
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 17 of
                                       40


         The Government and Carnival actively sought to preclude participation by

   victims and other impacted members of the public by keeping the terms of the

   Agreement secret. Declaration of Knoll Lowney in Support of Writ of Mandamus

   (“Lowney Decl.”) ¶ 2. The Government did not make the Settlement Agreement

   available to Petitioners or the public until about an hour before the June 3, 2019

   hearing at which the District Court was to consider the Settlement Agreement. Id.

   ¶ 4. This prevented Petitioners from even seeing the Settlement Agreement before

   the hearing. Id.

         Also, on the day of the hearing, the Government filed an opposition to

   victims’ CVRA motion. Appx. 2-42. Disappointingly, the Government’s

   opposition opposed the CVRA rights based upon an inaccurate representation of

   the facts of the case and the governing legal standard.

         a.     The Government asserted an incorrect legal standard for victim.

         First, the Government did not dispute that the victims may have been

   harmed by Carnival’s crimes, but rather argued for an incorrect legal standard:

         That [CVRA] definition [of victim] does not automatically confer victim
         status on anyone who may have been harmed by any criminal act of a
         defendant. Instead, courts have held that to qualify under the statute, a
         person must have been harmed directly and proximately by conduct
         underlying an element of the defendant’s offense, with the focus being not
         any possible offense, but on the actual charged offense. Looking beyond the
         elements of the defendant’s offenses to allegedly related criminal conduct
         would not only be contrary to the plain language of the statute, but it may
         also require courts in many cases to engage in extensive fact-finding to
         determine the full scope of a particular defendant’s criminal conduct.
                                            14
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 18 of
                                       40


   Appx. 2-44.

         The Government argued that Petitioners, while apparently harmed, “have not

   provided any information directly linking their emotional or other inchoate injury

   specifically to defendant’s charged conduct.” Appx. 2-46 (emphasis added).

   Moreover, the government argued that the CVRA’s scope of protection was

   limited to the details of the “charged conduct” found in the four corners of the

   Information. See id. The Government therefore claimed that the victims did not

   have CVRA rights because, according to the information: (1) there was only a

   “sole vessel addressed by the charges,” and (2) “neither Alaska nor the

   Commonwealth of the Bahamas are specifically identified as within the routing of

   the M/V Caribbean Princess at the relevant time.” Id.

         The Government’s proffered legal standard is incorrect. The CVRA defines

   a crime victim without regard to the “charged offense.” Rather a victim is a

   “person directly and proximately harmed as a result of the commission of a

   Federal offense.” 18 U.S.C. § 3771(e)(2)(A) (emphasis added). Moreover, this

   Court has squarely rejected the Government’s argument that victim status is

   limited by what is stated on the Information and held that victim status is based

   upon the full scope of harm resulting from the defendant’s criminal conduct. In re

   Stewart, 552 F.3d at 1289.




                                            15
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 19 of
                                       40


                b.     The Government inaccurately represented the scope of the
                       crimes in the original Plea Bargain.

   Second, the Government argued that the relevant crime settled in the original Plea

   Bargain involved only a “sole vessel” and without any indication of routing to

   Alaska or the Bahamas. Appx. 2-47. However, as discussed above, the Plea

   Bargain and the Joint Factual Statement explicitly recognized that the illegal

   conduct involved five ships illegally discharging oil over a ten year period. See

   Supra 8-9. See also Appx. 1-23; 1-149; 1-131. Those five ships regularly cruised

   in Alaskan and Bahaman waters during the ten year period. Lowney Decl., ¶ 10.

         The Government also erroneously argued that several of Carnival’s

   environmental felonies, such as “the failure to maintain environmental records and

   obstructive conduct charges” were “documentation offenses that while significant,

   did not have direct and proximate impact on any specific Movant.” Id. (citing the

   Information). This argument is erroneous because an element of Carnival’s

   recordkeeping crimes —the failure to log pollution events— is the pollution event

   itself, which directly harms individuals such as Petitioners who depend on clean

   water for their livelihoods, health, and recreation.

                c.     The Government wrongly argued that victims of probation
                       violations that constitute a crime have no CVRA rights.

          The Government wrongly argued that the CVRA does not apply to the

   Government’s settlement of probation violations which constitute crimes. Appx.

                                             16
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 20 of
                                       40


   2-46 (note 4). This was the basis for arguing that the Court could ignore the

   undisputed evidence that Petitioner Ms. Duncombe was harmed by Carnival’s

   pattern of plastic pollution in Bahaman waters. As discussed below, this Court, the

   Supreme Court, and the Sentencing Commission have stated otherwise.

          9.    The District Court summarily rejected Petitioners’ motion,
                without argument, evidentiary inquiry, findings of fact, or
                conclusions of law, and suggested it agreed with the Government’s
                erroneous arguments.

          Because the Government submitted its erroneous arguments only hours

   before the hearing, Petitioners had no opportunity to submit reply briefing. The

   District Court then denied Petitioners the opportunity to provide rebuttal argument

   at the hearing. Appx. 2-112 – 2-113. Instead, the District Court opened the

   hearing by summarily denying Petitioners’ motion. Id. The District Court

   provided no explanation except to say it agreed with the Government, suggesting

   that the District Court accepted the Government’s factually and legally erroneous

   arguments. Id. The District Court’s written order denying the CVRA motion lacks

   findings of fact, conclusions of law, or any explanation for the denial. Appx. 2-

   107.

          10.   The Court refused to hear from Petitioners, including Ms.
                Duncombe, who traveled from the Bahamas for the hearing,
                before approving the Settlement Agreement.

          The District Court refused to hear from Ms. Dumcombe at the June 3

   hearing, despite that she traveled from the Bahamas to be present in the courtroom.
                                            17
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 21 of
                                       40


   Lowney Decl. ¶ 8. After denying the victims’ rights under the CVRA, the Court

   did allow Petitioners’ counsel to be heard, but then cut counsel off about half way

   through his presentation. Id., ¶ 7. In any event, given that the victims did not have

   an opportunity to review the Settlement Agreement before the hearing, counsel

   could not represent their positions on it. Id, ¶ 4.

         The District Court then entered an order approving the Settlement

   Agreement. Appx. 2-108.

                                           ARGUMENT

         The District Court’s summary rejection of the victims’ motion failed the

   CVRA’s mandates and constituted reversible error for numerous reasons:

   A.    Legal Background.

         The CVRA identifies the rights available to crime victims, including: “(4)

   The right to be reasonably heard at any public proceeding in the district court

   involving release, plea, sentencing, or any parole proceeding . . . (5) The

   reasonable right to confer with the attorney for the Government in the case . . . (9)

   The right to be informed in a timely manner of any plea bargain or deferred

   prosecution agreement.” 18 U.S.C. § 3771(a)(4), (5), and (9). The CVRA should

   be “liberally construed within the confines of the rights guaranteed.” United States

   v. Rubin, 558 F. Supp. 2d 411 (E.D.N.Y. 2008).




                                              18
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 22 of
                                       40


           The plain language of the CVRA extends victim status to victims of “the

   commission of a Federal offense” without other limitations. 18 U.S.C. § 3771. This

   Court has adopted a two-step analysis for determining who is a victim under the

   CVRA. First, the Court must “identify the behavior constituting a federal offense”

   and then “identify the direct and proximate effects of that behavior on parties other

   than the United States. If the criminal behavior causes a party direct and proximate

   harmful effects, the party is a victim under the CVRA.” In re Stewart, 552 F.3d at

   1288.

           Courts interpret the definition of “victim” in the CVRA to be at least as

   broad as the same term under the Mandatory Victims Restitution Act. United

   States v. Sharp, 463 F.Supp. 2d 556 (E.D. Va. 2006). This Court has “repeatedly

   rejected attempts to narrow the scope of ‘victim’” under these statutes. United

   States v. Edwards, 728 F.3d 1286, 1293 (11th Cir. 2013) (quotations omitted)

           The CVRA requires that “[t]he reasons for any decision denying relief under

   this chapter shall be clearly stated on the record.” 18 US.C. § 3771 (b)(1).

           The Government does not dispute that the CVRA applies to environmental

   crimes. Lowney Decl. ¶ 3. Indeed, the CVRA specifically applies to crimes, like

   environmental crimes, that result in a large number of victims. 18 U.S.C. §

   3771(d)(2); In re Dean, 527 F.3d 391, 395 (5th Cir. 2008) (over 200 victims). See

   also United States v. CITGO Petroleum Corp., 893 F. Supp. 2d 848, 853-54 (S.D.

                                             19
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 23 of
                                       40


   Tex. 2012) (CVRA victims harmed by toxic pollution); Parker v. United States

   Dist. Court, 2009 U.S. App. LEXIS 10270 (9th Cir. 2009) (reversing United States

   v. W. R. Grace, 597 F. Supp. 2d 1157 (D. Mont. 2009), which denied victims status

   based on argument that environmental crime victims are not readily identifiable).

   B.    The District Court committed reversible error by summarily denying
         CVRA rights without adopting factual findings or conclusions of law
         and without providing any justification for the denial.

          The District Court’s failure to provide any reasoning for its denial of CVRA

   rights constitutes reversible error.

         First, the CVRA explicitly demands that “[t]he reasons for any decision

   denying relief under this chapter shall be clearly stated on the record.” 18 US.C. §

   3771 (b)(1). It also provides that victims should assert their rights by motion, id. at

   (3), which in turn triggers Federal Rule of Criminal Procedure 12(d)’s requirement

   that “[w]hen factual issues are involved in deciding a motion, the court must state

   its essential findings on the record.” (Emphasis added). Here, the District Court

   summarily denied the motion without findings or any explanation.

         Second, the District Court’s failure to make any findings or provide any

   explanation undermines the CVRA’s guarantee of prompt and meaningful

   appellate review. The CVRA provides:

         If the district court denies the relief sought, the movant may petition the
         court of appeals for a writ of mandamus. The court of appeals may issue
         the writ on the order of a single judge pursuant to circuit rule or the Federal

                                             20
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 24 of
                                       40


         Rules of Appellate Procedure. The court of appeals shall take up and
         decide such application forthwith within 72 hours after the petition has
         been filed, unless the litigants, with the approval of the court, have
         stipulated to a different time period for consideration. In deciding such
         application, the court of appeals shall apply ordinary standards of appellate
         review. In no event shall proceedings be stayed or subject to a continuance
         of more than five days for purposes of enforcing this chapter. If the court of
         appeals denies the relief sought, the reasons for the denial shall be
         clearly stated on the record in a written opinion.

   18 U.S.C. § 3771 (3) (emphasis added).

         Where, as here, a statute provides appellate review as “recourse”

   (meaningful review), this Court “requires the reasons for the district court's

   decision to be sufficiently apparent” and the district court’s order “must

   demonstrate that the pertinent factors were taken into account.” United States v.

   Johnson, 877 F.3d 993, 998 (11th Cir. 2017) (vacating and remanding for further

   consideration and explanation).

         Even where the Court is reviewing the denial of an injunction under an

   abuse of discretion standard, it requires the district court to provide “a sufficient

   explanation of its ruling to allow us to engage in meaningful appellate review.”

   Lewis v. Fla. Dept. of Corr., 522 F.App’x 590, 592 (11th Cir. 2013). See also

   Johnson v. Hamrick, 196 F.3d 1216 (11th Cir. 1999) (vacating and remanding for

   specific findings because the “district court’s findings were inadequate to permit

   any meaningful appellate review.”)




                                              21
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 25 of
                                       40


         This Court has been especially rigorous where, as here, the motion could

   impact criminal penalties, holding that, although decisions on early release are

   reviewed for abuse of discretion, this “is not simply a rubber stamp. … A court

   must explain its sentencing decisions adequately enough to allow for meaningful

   appellate review. Else, it abuses it discretion.” Johnson, 877 F.3d at 997.

         While this particular matter is one of first impression in this Court, the D.C.

   Circuit and Third Circuit have held that detailed findings are required in victims’

   actions. See United States v. Mathis-Gardner, 783 F.3d 1286, 1288-1289 (D.C.

   Cir. 2015) (requiring all rulings on victim protection act applications include

   specific findings on the relevant facts); United States v. Logar, 975 F.2d 958, 961

   (3rd Cir. 1992) (requiring findings of fact under victim rights statute to allow

   appellate review)

         These rules apply here because the CVRA provides for prompt and

   meaningful appellate review, and this Court has adopted a fact-specific two-step

   test for deciding who is a victim under the CVRA. In re Stewart, 552 F.3d at 1288.

   Yet, nothing in the District Court’s oral ruling or written order give any indication

   as to whether or how the district court applied this Court’s standards to the facts of

   this case. Appx. 2-107. This is particularly troublesome given that the only

   argument against CVRA rights was the Government’s opposition brief, which

   relied on an incorrect legal standard and misconstrued the facts.

                                             22
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 26 of
                                       40


   B.    The Court should vacate the Agreement or instruct the District Court to
         do so.

         The Court should vacate the Agreement or instruct the District Court to do

   so because it was entered in violation of the CVRA. The CVRA mandates that

   “the court shall ensure that the crime victim is afforded” specific rights, including

   the right to confer and the right to be heard. 18 U.S.C. § 3771. The District Court

   denied both in this case.

         The CVRA would be meaningless without the basic relief of vacating the

   order approving the Agreement until the District Court affords the victims their

   CVRA rights. Indeed, the CVRA shows a clear Congressional intent to give this

   Court the power to vacate a district court’s sentencing order based upon the denial

   of CVRA rights. Specifically, the CVRA empowers the Court to re-open a

   sentence where, as here, victims asserted their CVRA rights before the hearing,

   and appealed the district court’s denial within 14 days. 18 U.S.C. § 3771(5)(A),

   (B).3 The same is equally, if not more appropriate in the context of an order

   modifying probation.




   3 The third requirement does not apply because the Agreement is not a plea. 18
   U.S.C. § 3771(5)(C). However, if it did apply the requirement would be satisfied
   since Carnival did not plead to the highest offense charged. Indeed, the Agreement
   specifically negotiated down the formal charges from criminal contempt of court to
   a probation violation and resolved numerous unspecified crimes.
                                             23
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 27 of
                                       40


         As the Ninth Circuit recognized in Kenna v. United States District Court,

   435 F.3d 1011, 1017-18 (9th Cir. 2006), where a sentence is entered without

   providing a victim their right to be heard under the CVRA, “the only way to give

   effect to [a victim’s] right to speak as guaranteed to him by the CVRA is to

   vacate the sentence and hold a new sentencing hearing.” (Remanding for the

   district court to vacate the sentencing and noting that if the district court chooses

   not to reopen the sentence, the victim will have another opportunity to petition for

   mandamus.)

         Likewise, the only way to respect Petitioners’ CVRA rights in this case is to

   first vacate the order entering the Settlement Agreement.

   C.    The Court should remand with an order for the District Court to afford
         Petitioners their CVRA rights.

         Carnival did not oppose Petitioners’ Motion for CVRA rights and the

   Governments’ opposition was based largely upon its erroneous assertion that

   victims of Carnival’s crimes in Alaska and the Bahamas have no rights under the

   CVRA. The Government did not and could not dispute that Petitioners had been

   harmed. The three Alaskan victims are involved in the fishing industry in area in

   which Carnival’s cruise ships illegally pollute the water. Appx. 2-23 – 2-33; 2-38 –

   2-41. The Bahaman victim was harmed by oil and plastics in the area in which

   Carnival’s cruise ships illegally discharged oil and plastics. Appx. 2-18 – 2-22.

                                             24
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 28 of
                                       40


   And the Government and District Court acknowledged that Carnival’s crimes

   caused negative impacts to the environment. See, e.g., Appx. 1-152; 1-131. These

   four individuals have adequately demonstrated their rights under the CVRA.

         The Government’s arguments opposing Petitioners’ victim status are legally

   and factually wrong as explained in section 8, supra, and further below.

         The Government challenged Petitioners’ victim status primarily because the

   Information did not “specifically” identify whether Alaska or the Bahamas was

   part of the route for one of the four ships at issue, the M/V Caribbean Princess.

   Appx. 2-46 (noting “although the ship was in Caribbean waters at times”). First, as

   already explained, the Information does not limit who qualifies as a victim under

   the CVRA. In re Stewart.

         Second, the Government did not and could not assert that the M/V

   Caribbean Princess and the four other ships specifically identified as in the Plea

   Agreement were not in fact in Alaskan and Bahaman waters during the relevant

   time period because they were. The Information, Plea Agreement, and associated

   documents discuss illegal oil discharges that occurred over a ten year period on

   five different Princess vessels. Appx. 1-23; 1-149; 1-131. Publicly available

   information confirms that these vessels were in Alaskan and Bahama waters

   throughout the decade. For example, Princess Cruise Line’s own cruise atlas for

   2010 shows the Coral Princess, Golden Princess in Alaska, and the Caribbean

                                            25
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 29 of
                                       40


   Princess in the Bahamas. Lowney Decl., Ex. A at 19-21 and 49.4 Its cruise atlas

   for 2013, immediately before the environmental crimes were first discovered, show

   that the Caribbean Princess and Grand Princess spent time in the Bahamas, and the

   Star Princess, Coral Princess, Golden Princess, and Grand Princess cruised

   throughout Alaska. Id. at Ex. B, 58-59, 22-31.5 According to a third party cruise

   tracking organization, the Caribbean Princess took 13 trips to the Bahamas in

   20136 before heading to England, where authorities discovered that the ship was

   continuously and illegally discharging oil to the ocean environment. Appx. 1-27 –

   1-29 (Information listing dates of six illegal oil pollution events during cruises to

   and from Florida waters in 2012 and 2013). See also Lowney Decl., Ex. C (2014-

   2015 Princess Cruise Atlas) and Ex. D (2015-2016 Princess Atlas) (showing

   subject ships in Alaska and Bahamas). 7 Neither Carnival nor the Government

   could deny that the illegal pollution occurred in Alaska and the Bahamas.


   4 Princess Cruise Lines, Cruise Atlas (2010-11). Available at
   http://www.goldenbaycruises.com/pdf/Princess_Cruises_Cruise_Atlas_2010.pdf
   5 Princess Cruise Lines, Cruise Atlas (2013-14) available at

   http://www.kruzy.pl/extras/princess/pliki/princess2014.pdf
   6 Caribbean Princess Itinerary 2013, archived at

   https://web.archive.org/web/20130828064059/http:/crew-
   center.com/sites/default/files/ship/caribean-princess/caribean-princess-33112.pdf
   7Princess Cruise Lines, Cruise Atlas (2014-15) available at

   http://www.billmoniztravel.com/brochures/2014-2015_CruiseAtlas_082913.pdf ;
   Princess Cruise Lines, Cruise Atlas (2015-16) available at
   http://online.discoverbue.com.ar/DTS-descargas/Princess-Cruises-Atlas-de-
   Cruceros-2015-y-2016-IN.pdf

                                             26
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 30 of
                                       40


   There is likewise no real dispute over the fact that Carnival’s environmental crimes

   during the probation period, including the M/V Carnival Elation’s illegal

   discharges of plastic mixed with food waste in violation of MARPOL in Bahamian

   waters, harmed Ms. Dumcombe, who lives in the Bahamas and detailed her

   encounters with such trash on the beaches. Appx. 2-96; 2-18 – 2-22.

         Rather, the Government erroneously argued that as a matter of law CVRA

   rights do not attach to probation violations constituting crimes. The Government

   has no legal support for this theory. The plain language of the CVRA extends

   victim status to victims of “the commission of a Federal offense” without other

   limitations. 18 U.S.C. § 3771. The CVRA does not limit “victim” status to charged

   offenses, much less originally charged offenses, and it expressly provides for

   victim participation in subsequent proceedings. Id. 8 In fact, the United States

   Sentencing Commission’s Handbook on the CVRA states that victims of both the

   original and subsequent crimes have the CVRA rights in probation modification

   proceedings such as the one at bar. 2019 Primer on Crime Victims’ Rights, Office

   of General Counsel, U.S. Sentencing Commission (citing Johnson v. United States,




   8See also Attorney General Guidelines for Victim and Witness Assistance 8 (2011
   ed., rev. May 2012) (“If the defendant is convicted, CVRA rights continue until
   criminal proceedings have ended. For example, CVRA rights continue through any
   period of incarceration and any term of supervised release, probation, community
   correction, alternatives to incarceration, or parole.”).
                                             27
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 31 of
                                       40


   495 U.S. 594, 700-01 (2000), for the proposition that “[t]he CVRA extends to a

   victim’s right to be reasonably heard at post-sentencing proceedings.”)

   Moreover, “if the violation of probation or supervised release involves a new

   crime, the revocation proceeding may well be considered to ‘involve’ the new

   crime of the accused and, thus, confer CVRA rights to the victims of the

   substantive offense that is the basis of the violation.” Id.

            The Government’s argument that only victims of the original crimes that

   were specifically charged and to which the defendant pled guilty may qualify for

   CVRA victim status relies on case law interpreting the Victim and Witness

   Protection Act (“VWPA”), all of which was abrogated when Congress amended

   the VWPA with the Mandatory Victims Restitution Act of 1996 (“MVRA”).

   Specifically, Hughey v. United States, 495 U.S. 411, 418 (1990), held the pre-

   amendment VWPA only protected victims of the “offense of conviction.”

   However, Congress “all but eviscerated Hughey with respect to crimes involving

   schemes” when it enacted the MVRA to broaden the definition of “victim” in

   response to Hughey. United States v. Edwards, 728 F.3d 1286, 1292 (11th Cir.

   2013).

            The CVRA affords rights to an even broader category of victims, without

   reference to whether the Federal offense was charged or convicted, and without

   limitation as to when the offense occurred. 18 U.S.C. § 3771. See also United

                                              28
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 32 of
                                       40


   States v W. R. Grace, 597 F Supp 2d 1157 (D. Mont. 2009) (Holding that “whether

   there are crime victims under [the CVRA] does not depend on whether person

   government has accused of committing federal offense is innocent or guilty.”);

   United States v. Dickerson, 370 F.3d 1330, 1342-43 (11th Cir. 2004) (under

   MVRA’s narrower definition, criminal conduct occurring outside the statute of

   limitations period confers victim rights).

         Although the MVRA is still narrower than the CVRA, cases interpreting the

   MVRA’s definition of victim are instructive. See Sharp, 463 F.Supp. 2d 556. In

   cases involving a scheme, conspiracy, or pattern of criminal activity, the MVRA

   extends victim status to persons harmed by acts or conduct that is not so long as

   the conduct is merely related to the criminal scheme. Edwards, 728 F.3d at 1293;

   United States v. Brown, 665 F.3d 1239, 1253 (11th Cir. 2011); United States v.

   Dickerson, 370 F.3d 1330, 1342-43 (11th Cir. 2004). Here, Carnival’s pollution in

   Alaskan and Bahaman waters is at the very heart of its decades-long pattern of

   environmental crimes, which expressly include conspiracy to violate federal

   pollution control laws.

         Finally, the Government derision of Petitioners’ injuries as “inchoate” or

   insufficient should be rejected. This argument finds no support in the text of the

   CVRA and courts have held that individuals harmed by pollution qualify as victims

   under the CVRA. See supra, 19-20. It is also well-established that the injuries

                                                29
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 33 of
                                       40


   Petitioners have suffered constitute “injury-in-fact,” cognizable in federal courts.

   Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 183

   (2000); Sierra Club v. Johnson, 436 F.3d 1269, 1279 (11th Cir. 2006); Black

   Warrior Riverkeeper, Inc. v. U.S. Army Corps of Eng'rs, 781 F.3d 1271, 1280 (11th

   Cir. 2015) (“plaintiff need not prove that their injury can be traced to

   specific molecules of pollution emitted by the alleged polluter” to satisfy Article III).

             In short, there is no factual or legal support for the Government’s arguments

   that Petitioners are not victims, nor for the District Court’s conclusory denial. The

   Court should remand with an order that the Court grant Petitioners their CVRA

   rights.

   D.        Alternatively, the Courts should remand for an evidentiary hearing and
             factual findings.

             Alternatively, if the Court believes that there is a factual question as to the

   location of the crimes, then the Court should remand for evidentiary inquiry. This

   is consistent with this Court’s fact-based test for identifying victims under the

   CVRA. This test requires the District Court to identify the behavior constituting

   commission of a federal offense, and then identify the direct and proximate effects

   of that behavior on parties other than the United States. In re Stewart, 552 F.3d at

   1288.




                                                 30
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 34 of
                                       40


         The Court should also require the District Court to issue a legally sufficient

   order identifying and resolving factual and legal disputes and explaining its

   reasoning. See Fed. R. Crim. P. 12(d); 18 U.S.C. § 3771(b)(1).

         If the Court remands, it is important to provide guidance to the Court and the

   Government about the following legal standards.

         (1)    Victims of Carnival’s “criminal conduct” —includes crimes

   resolved through the Agreement and related criminal schemes —are entitled

   to CVRA rights regardless of what the charging documents specify.

         The Government’s opposition brief erroneously claimed that CVRA rights

   are determined from the charged conduct and harm identified in the four corners of

   the information. This Court has explicitly rejected such a narrow restriction on

   victim rights:

         The CVRA, however, does not limit the class of crime victims to those
         whose identity constitutes an element of the offense or who happen to be
         identified in the charging document. The statute, rather, instructs the district
         court to look at the offense itself only to determine the harmful effects the
         offense has on parties. Under the plain language of the statute, a party may
         qualify as a victim, even though it may not have been the target of the crime,
         as long as it suffers harm as a result of the crime's commission.

         Here, therefore, petitioners are not automatically disqualified as victims
         merely because they are not mentioned in the information. Because the
         criminal activity directly and proximately harmed petitioners, they are
         victims and enjoy the rights the CVRA creates.

   In re Stewart, 552 F.3d at 1289.



                                            31
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 35 of
                                       40


         As In re Stewart recognizes, nothing in the CVRA definition places such a

   limitation on who is a victim. The CVRA employs “an intentionally broad

   definition because all victims of crime deserve to have their rights protected,

   whether or not they are the victim of the count charged.” Senate Debate at S4270

   (statement of Sen. Kyl) (emphasis added); id. (Sen. Feinstein agreeing with same).

         This Court should not endorse a legal test that allows the Government and a

   criminal defendant to cut off CVRA rights through a lenient settlement. For

   example, here the Government and Carnival negotiated for the scope of the formal

   charges to be substantially narrower than the settled criminal conduct. Under the

   Government’s argument, it would have negotiated away victims’ statutory rights

   under the CVRA. That cannot be the law.

         In addition, the “charged offense” doctrine that the Government relied upon

   from Hughey v. United States, 495 U.S. 411 (1990), stemmed from the earlier

   language of the VWPA, which was eviscerated by the enactment of the MVRA,

   and is irrelevant to the CVRA. Furthermore, when courts outside this circuit have

   applied the “charged offense” limitation, it has been to prevent a Booker violation

   of defendants’ Sixth Amendment right to a jury trial in the context of restitution

   claims. This Court has repeatedly held that “Booker does not apply to restitution

   orders.” United States v. Davis, 177 F. App’x 895, 900 (11th Cir. 2006).

         (2)    The Plea Bargain involved five vessels over a ten year period.
                                            32
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 36 of
                                       40


         The Government unfortunately also misled the District Court about the

   extent of the conduct admitted to by Carnival and the extent of the Plea Bargain’s

   settlement. The Government’s brief stated that the victims had no rights under the

   CVRA because the Information reflected crimes from only a “sole vessel” and no

   crimes in Alaska or the Bahamas. That is simply untrue, as discussed above. See

   supra at 8-9, 16.

         (3).   Victims of probation violations constituting illegal conduct are

   entitled to CVRA rights in conjunction with probation revocation proceedings

   and settlement of probation revocation charges.

         The Government erroneously argued that the probation violations of illegal

   discharges of plastics to Bahaman waters did not create CVRA victims, apparently

   arguing that the CVRA does not give rights in post-sentencing proceedings. As

   discussed above, Congress, the United States Supreme Court, this Court, and the

   Sentencing Commission have decided otherwise. See supra 27-29.

                                    CONCLUSION

         For the foregoing reasons, Petitioners respectfully request that the Court

   vacate the District Court’s orders approving the Settlement and denying

   Petitioners’ CVRA rights, and remand this matter to the District Court to afford

   Petitioners’ rights to confer and be heard before approving any settlement or plea.




                                            33
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 37 of
                                       40


   RESPECTFULLY SUBMITTED this 17th day of June, 2019
                                      SMITH & LOWNEY, PLLC
                                      By: /s/ Eric “Knoll” Lowney
                                           Eric “Knoll” Lowney, Esquire
                                      WSBA No. 23457 (pro hac vice pending)
                                      2317 E. John Street,
                                      Seattle, WA 98112
                                      Email: knoll@smithandlowney.com
                                      Tel: (206) 860-2883
                                      Fax: (206) 860-4187


                                      By: /s/ Hannah Connor
                                           Hannah Connor, Esquire
                                      Fla. Bar No. 125378
                                      Center for Biological Diversity
                                      P.O. Box 2155
                                      St. Petersburg, FL 33731
                                      Tel: (202) 681-1676
                                      Fax: (805) 593-0946

                                      Counsel for Petitioners Fotini Tsavousis
                                      Duncombe, Theodore Thoma, Eric Forrer,
                                      and Ronn Buschmann
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 38 of
                                       40


         CERTIFICATE OF COMPLIANCE WITH TYPE-VOLUME LIMIT,
        TYPEFACE REQUIREMENTS, AND TYPE-STYLE REQUIREMENTS
   1.    This document complies with the word limit of Fed. R. App. P. 21(d)(1)

   because, excluding the parts of the document exempted by Fed. R. App. P. 32(f)

   and Rule 21(a)(2)(C), this document contains 7,745 words.

   2.    This document complies with the typeface requirements of Fed. R. App. P.

   32(a)(5) and the type-style requirements of Fed. R. App. P. 32(a)(6) because

   this document has been prepared in a proportionally spaced typeface using

   Microsoft Word in 14-point Times New Roman font.

                                  DATED this 17th day of June, 2019

                                  /s/ Hannah Connor
                                  Attorney for Petitioners
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 39 of
                                       40


                              CERTIFICATE OF SERVICE

         I, Hannah Connor, declare under penalty of perjury of the laws of the United

   States that the foregoing is being served on the following counsel for all interested

   parties and the District Court by filing the same in the United States District Court

   for the Southern District of Florida’s electronic docket in United States of America

   v. Princess Cruise Lines LTD, Case No. 16-20897-CR-SEITZ via CM/ECF:

   Benjamin E. Rosenberg      Benjamin.Rosenberg@dechert.com

   Brendan Herrmann       Brendan.Herrmann@dechert.com

   Catherine J.
   MacIvor cmacivor@fflegal.com, lschrader@fflegal.com, pbagley@fflegal.com,
   rkeith@fflegal.com

   Conrad A. Johnson      Conrad.Johnson@dechert.com

   David N. Kelley      david.kelley@dechert.com

   David Oscar Markus      dmarkus@markuslaw.com, caguero@markuslaw.com

   Paul T.
   Bagley    pbagley@fflegal.com, lschrader@fflegal.com, rkeith@fflegal.com

   Sanford Lewis Bohrer      sbohrer@hklaw.com, estarlin@hklaw.com

   Scott Daniel Ponce     sponce@hklaw.com, estarlin@hklaw.com

   Thomas Austin Watts-Fitzgerald thomas.watts-
   fitzgerald@usdoj.gov, mariana.clavijo@usdoj.gov, usafls-hqdkt@usdoj.gov
Case 1:16-cr-20897-PAS Document 146-1 Entered on FLSD Docket 06/17/2019 Page 40 of
                                       40


                                DATED this 17th day of June, 2019

                                /s/ Hannah Connor
                                Attorney for Petitioners
